Exhibit 21 SUBSIDIARIES OF ADTRAN, INC. December 31, 2016 Name of Subsidiary Country or State of Incorporation ADTRAN Networks Pty. Ltd Australia ADTRAN Networks Comunicações Ltda. Brazil ADTRAN Canada, Inc. Canada ADTRAN Networks Canada, Inc. Canada ADTRAN d.o.o. Croatia ADTRAN International, Inc. Delaware ADTRAN Networks Worldwide, Inc. Delaware ADTRAN Networks, LLC Delaware Bluesocket, Inc. Delaware ADTRAN Oy Finland ADTRAN GmbH Germany ADTRAN Networks M.E.P.E. Greece ADTRAN Networks Hong Kong Limited Hong Kong ADTRAN Networks India Private Limited India ADTRAN Holdings Ltd. Israel ADTRAN S.R.L. Italy ADTRAN K.K. Japan ADTRAN Networks Sdn Bhd Malaysia ADTRAN Networks S.A. de C.V. Mexico ADTRAN Networks & Services, S. de R.L. de C.V. Mexico ADTRAN Peru S.R.L. Peru ADTRAN Sp. z.o.o. Poland ADTRAN, Unipessoal Lda. Portugal ADTRAN LLC Russia ADTRAN International, Inc. - Saudi Arabia branch Saudi Arabia ADTRAN Singapore Pte. Ltd. Singapore ADTRAN s.r.o. Slovakia ADTRAN Proprietary Ltd. South Africa ADTRAN Switzerland GmbH Switzerland ADTRAN Europe Limited United Kingdom
